      Case 2:19-mj-05082-DUTY Document 7 Filed 12/02/19 Page 1 of 5 Page ID #:21



 1   NICOLA T. HANNA
                                                        CLERK, U.S. DISTRICT COURT
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney                        DEC - 2 2019
 3   Chief, Criminal Division
     JASON C. PANG (Cal. Bar No. 296043)                                   CALIFGRNIA
                                                       CENTRAL DI TRICT OF
 4   Assistant United States Attorney                  BY l    ~             C~~'~TY
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2652
 7        Facsimile: (213) 894-0141
          E-mail:    Jason.Pang@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. ~,    ~~(—~~ — s"Q (~"Z-            pvr~
13              Plaintiff,                   GOVERNMENT'S NOTICE OF REQUEST FOR

14                    v.

15
      U ~r gi 1 E-~,,f~~i~
16              Defendant.

17

18        Plaintiff, United States of America, by and through its counsel

19   of record, hereby requests detention of defendant and gives notice of

20   the following material factors:

21        1.    Temporary 10-day Detention Requested (~ 3142(d)) on the

22              following grounds:

23        ❑    a.    present offense committed while defendant was on release

24                   pending (felony trial),

25             b.    defendant is an alien not lawfully admitted for

26                   permanent residence; and

27

28
       Case 2:19-mj-05082-DUTY Document 7 Filed 12/02/19 Page 2 of 5 Page ID #:22



 1              c.    defendant may flee; or

 2              d.    pose a danger to another or the community.

 3         2.    Pretrial Detention Requested (~ 3142(e)) because no

 4               condition or combination of conditions will reasonably

 5               assure:

 6        [~     a.    the appearance of the defendant as required;

 7               b.    safety of any other person and the community.

 8         3.    Detention Requested Pending Supervised Release/Probation

 9               Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

i[I~             ~ 3143(a))

11               a.    defendant cannot establish by clear and convincing

12                     evidence that he/she will not pose a danger to any

13                     other person or to the community;

14               b.    defendant cannot establish by clear and convincing

15                     evidence that he/she will not flee.

16         4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17               ~ 3142(e)):

18               a.    Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19                     (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                     greater maximum penalty (presumption of danger to

21                     community and flight risk);

22               b.    offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

23                     2332b(g)(5)(B) with 10-year or greater maximum penalty

24                     (presumption of danger to community and flight risk);

25               c.    offense involving a minor victim under 18 U.S.C.

26                     ~~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                     2251A, 2252(a) (1)-(a) (3), 2252A(a) (1)-2252A(a) (4),

28

                                           2
     Case 2:19-mj-05082-DUTY Document 7 Filed 12/02/19 Page 3 of 5 Page ID #:23



 1                  2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                  to community and flight risk);

 3             d.   defendant currently charged with an offense described

 4                  in paragraph 5a - 5e below, AND defendant was

 5                  previously convicted of an offense described in

 6                  paragraph 5a - 5e below (whether Federal or

 7                  State/local), AND that previous offense was committed

 8                  while defendant was on release pending trial, AND the

 9                  current offense was committed within five years of

10                  conviction or release from prison on the above-

11                  described previous conviction (presumption of danger to

~~                  community).

13       5.    Government Is Entitled to Detention Hearing Under ~ 3142(f)

~~            If the Case Involves:

15            a.    a crime of violence (as defined in 18 U.S.C.

16                  ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                  in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                  sentence is 10 years' imprisonment or more;

19             b.   an offense for which maximum sentence is life

20                  imprisonment or death;

21             c.   Title 21 or MDLEA offense for which maximum sentence is

22                  10 years' imprisonment or more;

23             d.   any felony if defendant has two or more convictions for

24                  a crime set forth in a-c above or for an offense under

25                  state or local law that would qualify under a, b, or c

26                  if federal jurisdiction were present, or a combination

27                  or such offenses;

28

                                         3
      Case 2:19-mj-05082-DUTY Document 7 Filed 12/02/19 Page 4 of 5 Page ID #:24



 1              e.   any felony not otherwise a crime of violence that

 2                   involves a minor victim or the possession or use of a

 3                   firearm or destructive device (as defined in 18 U.S.C.

 4                   ~ 921), or any other dangerous weapon, or involves a

 5                   failure to register under 18 U.S.C. ~ 2250;

 6             f.    serious risk defendant will flee;

 7              g.   serious risk defendant will (obstruct or attempt to

 8                   obstruct justice) or (threaten, injure, or intimidate

 9                   prospective witness or juror, or attempt to do so).

10        6.    Government requests continuance of             days for detention

11             hearing under ~ 3142(f) and based upon the following

12             reason(s):

13

14

15

16

17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //

25   //

~:~ //

27   //

P
.I:~ //

                                          4
     Case 2:19-mj-05082-DUTY Document 7 Filed 12/02/19 Page 5 of 5 Page ID #:25



 1       7.    Good cause for continuance in excess of three days exists in

 2             that:

 3

 4

 5

 6

 7

:~
E    Dated: ~eG~,~ 21        Z~~,~       Respectfully submitted,

 9                                       NICOLA T. HANNA
                                         United States Attorney
10
                                         BRANDON D. FOX
11                                       Assistant United States Attorney
                                         Chief, Criminal Division
12

13
                                         JASON. PAN      "
14                                       Assis ant Un    ed States Attorney

15                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28

                                         5
